Citation Nr: 0817274	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1972 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The Board notes that the veteran had been scheduled to attend 
a video conference hearing at the RO in January 2008, 
however, he failed to appear as scheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the Veterans Claims Assistance 
Act of 2000, and other applicable law pertaining to the duty 
to assist the veteran. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007),

Initially, the Board notes that a Social Security 
Administration, Office of Hearings and Appeals, Decision, 
dated in July 2004 is of record showing that the veteran was 
entitled to disability insurance benefits commencing January 
1, 1997.  While the decision is of record, the medical 
evidence used in making this determination has not been 
associated with the veteran's claims file.  In March 2005, 
the RO sent a letter to the Social Security Administration 
requesting such medical evidence, however, it does not appear 
that a response to the inquiry of the RO was ever received 
from the Social Security Administration.  Although not 
dispositive as to an issue that must be resolved by VA, any 
relevant findings made by the Social 


Security Administration are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These 
records must be obtained on remand, and if such records 
cannot be located, a negative response from the Social 
Security Administration should be included in the veteran's 
claims file.  See Lind v. Principi, 3 Vet. App. 493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, in the Written Brief Presentation submitted by 
the veteran's representative in May 2008, it was asserted 
that the veteran had an aide appointed by the Social Security 
Administration who may have evidence relevant to the claim.  
This evidence should also be obtained on remand.

Finally, the veteran underwent his most recent VA examination 
in August 2004.  In his notice of disagreement dated in 
October 2004, he indicated that his overall condition had 
worsened.  As this matter is being remanded as set forth 
above, the Board is of the opinion that a contemporaneous and 
thorough VA examination is warranted.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  VA's duty to assist includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to 
obtain a copy of all the medical records 
from the Social Security Administration 
that were used in considering the 
veteran's claim for disability benefits, 
including any records related to a 
personal aide that the Social Security 
Administration may have appointed to 
assist the veteran.  If such records 
cannot be located, a negative response 
from the Social Security Administration 
should be included in the veteran's claims 
file.

2.  The RO/AMC shall schedule the veteran 
for a special VA examination to determine 
whether he is in need of regular aid and 
attendance and whether he is housebound.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims file must be made available to the 
examiner for review of the case.  The 
examination report should reflect that 
review of the claims file by the examiner 
was conducted.

The examiner should provide a complete 
evaluation of the effects of the veteran's 
disabilities in order that the Board may 
determine whether he is so helpless that 
regular aid and attendance is required.  

The examiner should assess whether the 
veteran is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or whether he is a 
patient in a nursing home because of 
mental or physical incapacity.  38 C.F.R. 
§§ 3.351(b)-(c), 3.352(a).

The examiner should assess whether the 
veteran exhibits an inability to dress or 
undress himself or to keep himself 
ordinarily clean and presentable; exhibits 
a frequent need for adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid; exhibits an inability to feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness; exhibits an inability to attend 
to the wants of nature; or exhibits 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from hazards 
or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

The examiner should also comment on 
whether the veteran is substantially 
confined to his dwelling or immediate 
premises and whether it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout his lifetime.  38 C.F.R. § 
3.352 (f).

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided.

3.  The RO/AMC shall review the veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  The RO/AMC shall 
readjudicate the veteran's claim for 
special monthly pension with application 
of all appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



